--------------------------------------------------------------------------------



Exhibit 10.1 to Form 8-K


FRONTIER BANK
CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made by and between
FRONTIER FINANCIAL CORPORATION and FRONTIER BANK (hereinafter jointly referred
to as the “Bank”), and the undersigned executive (hereinafter referred to as
“Executive”). The Bank and Executive are sometimes referred to herein as “the
Parties.”


WHEREAS, Executive has rendered valuable services to the Bank, and the Board of
Directors of the Bank (the “Board”) desires to be assured that Executive will
continue rendering such services to the Bank; and


WHEREAS, the Board wishes to assure the Bank of continuity of management in the
event of a Change of Control of the Bank; and


WHEREAS, Executive desires assurance that Executive will be protected in the
event of any Change of Control;


NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
the Parties agree as follows:


1.    Severance Benefits.  The Bank agrees that if there is a Change of Control
of the Bank and the Bank terminates Executive’s employment other than for Cause,
as defined below, or Executive terminates this Agreement for Good Reason, as
defined below, within twenty-four (24) months after such Change of Control,
Executive shall receive the benefits provided in Paragraphs 1.1 and 1.2 (the
“Severance Benefit”):


1.1    Executive shall receive a lump sum payment equal to two (2) times
Executive’s W-2 compensation before salary deferrals (excluding any gains from
stock-based compensation) over the twelve (12) months prior to the effective
date of the Change of Control, less statutory payroll deductions on the first
day of the seventh calendar month following the discontinuance of Executive’s
employment due to a Change of Control; and


1.2    Executive shall continue to be covered by all of the Bank’s medical and
dental plans for twenty-four (24) months following discontinuance of Executive’s
employment due to a Change of Control.


2.    Termination Before Change of Control.  If Executive’s employment is
involuntarily terminated (other than for Cause, as defined below) or Executive
dies or terminates employment due to disability as defined below on or after the
date of the press release announcing the entering into of an agreement that will
result in a Change of Control of the Bank, Executive shall be entitled to the
Severance Benefits described in Section 1, said benefits to be paid after the
Change of Control actually occurs but no earlier than the first day of the
seventh calendar month following the discontinuance of Executive’s employment
due to a Change of Control. For purposes of this paragraph, “disability” shall
be determined using the definition of that term in the Bank’s long-term
disability plan in effect at the time of the disability, or if no such plan is
then in effect, the definition of “disability” contained in such other plan
providing a disability benefit. If there is no such plan then in effect, the
definition of “disability” found in Internal Revenue Code Section 22(e), as may
be amended from time to time, shall apply.


- 1 -

--------------------------------------------------------------------------------


 
Exhibit 10.1 to Form 8-K

 
3.    Consideration.


3.1    The amounts paid to Executive hereunder shall be considered severance pay
in consideration of the past services Executive has rendered to the Bank and in
consideration of Executive’s continued service from the date hereof to the date
of Executive’s entitlement to such payments, and in further consideration for
the covenant not to compete/non-solicitation, as described in Section 13.


3.2    Executive shall have no duty to mitigate the amount of any payment under
this Agreement by seeking other employment. Should Executive actually receive
earnings from any such other employment, the payments called for hereunder shall
not be reduced or offset by any such future earnings.


4.    Change of Control.  “Change of Control” as used herein will be deemed to
have occurred when there is a Change in the Ownership of the Bank. For purposes
of this Agreement, a Change in the Ownership of the Bank shall be deemed to
occur when any one person, or more than one person acting as a group, acquires
ownership of the Bank stock that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the Bank. A Change in Ownership of the Bank will not
occur when any one person, or more than one person acting as a group, owning
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank acquires additional stock. For the purposes of
this section, an increase in the percentage of stock owned by any one person, or
more than one person if acting as a group, as a result of a transaction in which
the Bank acquires its stock in exchange for property will be treated as an
acquisition of stock.


5.    Cause.  For purposes of this Agreement, “Cause” shall mean:


5.1    The willful breach or habitual neglect of assigned duties related to the
Bank, including compliance with the Bank’s policies, and such breach or neglect
is materially detrimental to the Bank;


5.2    Conviction (including any plea of nolo contendere) of Executive of any
felony or crime involving dishonesty or moral turpitude;


5.3    Any act of personal dishonesty knowingly taken by Executive in connection
with Executive’s responsibilities as an employee and intended to result in
personal enrichment of Executive or any other person;


5.4    Bad faith conduct that is materially detrimental to the Bank;


5.5    Inability of Executive to perform Executive’s duties due to alcohol or
illegal drug use;


- 2 -

--------------------------------------------------------------------------------


 
Exhibit 10.1 to Form 8-K
 
5.6    Executive’s failure to comply with any material legal written directive
of the Board; or


5.7    Any act or omission of Executive which is of substantial detriment to the
Bank because of Executive’s intentional failure to comply with any statute, rule
or regulation, except any act or omission believed by Executive in good faith to
have been in or not opposed to the best interest of the Bank (without intent of
Executive to gain, directly or indirectly, a profit to which Executive was not
legally entitled) and except that Cause shall not mean bad judgment or
negligence other than habitual neglect of duty.


6.    Good Reason.  For purposes of this Agreement, “Good Reason” means any one
or more of the following: reduction of Executive’s base compensation without
Executive’s consent (other than as part of an overall program applied uniformly
to all members of senior management of the Bank); assignment of Executive to a
position which provides Executive with significantly less responsibility; or the
relocation or transfer of Executive’s principal place of employment to a
different location in excess of thirty (30) miles of Executive’s then existing
principal job location.


7.    Effect on Other Benefits.  The arrangements called for by this Agreement
are not intended to have any effect on Executive’s participation in any other
benefits available to executive personnel or to preclude other compensation or
additional benefits as may be authorized by the Board from time-to-time.


8.    Voluntary Retirement.  In the event Executive, after attaining age 60,
voluntarily retires within twelve (12) months following a Change of Control of
the Bank, Executive shall receive as a Severance Benefit a lump sum payment
equal to one (1) times Executive’s W-2 compensation before salary deferrals
(excluding any gains from stock-based compensation) over the twelve (12) months
prior to the effective date of the Change of Control. Such payment shall be made
on the first day of the seventh calendar month after the discontinuance of
Executive’s employment. In addition, Executive shall continue to be covered by
all of the Bank’s medical and dental plans for twelve (12) months after the
discontinuance of Executive’s employment.


9.    Golden Parachute (FDIC).  The Bank shall not be obligated to make, and
Executive shall not be entitled to, any payment under this Agreement if such
payment would constitute a “golden parachute” payment prohibited by 12 U.S.C.
1828(k) or 12 CFR 359.0 et seq. The Bank shall have no liability to Executive
under or in relation to this payment should any payment be deemed a prohibited
“golden parachute” payment.


10.    Golden Parachute (IRS).  Executive is aware that under this Agreement
payments made to Executive may constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code, as amended, and thus would subject
Executive to the Excise Tax under Internal Revenue Code Section 4999, as
amended.


11.    Binding Effect.  This Agreement shall be binding and shall inure to the
benefit of the respective successors, assigns, legal representative and heirs of
the Parties.


12.    Miscellaneous.  If any provision of this Agreement shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective. No provision of this Agreement
may be modified or waived unless such waiver or modification is agreed to in
writing by Executive and the Board. This is the entire agreement between the
Parties and replaces any prior agreement regarding Change of Control. This
Agreement shall be governed under the laws of the State of Washington.


- 3 -

--------------------------------------------------------------------------------


 
Exhibit 10.1 to Form 8-K

 
13.    Covenant Not to Compete/Non-Solicitation.  Executive agrees that if
Executive receives a Severance Benefit under this Agreement, the following shall
apply:


13.1    Executive shall not, for a period of two (2) years after termination of
employment with the Bank, directly or indirectly become interested in, as a
principal shareholder, director, or officer, any financial institution, now
existing or organized hereafter, that competes or will compete with the Bank,
including any successor, or any of the Bank’s affiliates within any county in
which the Bank does business; provided, that Executive shall not be deemed a
“principal shareholder” unless (i) Executive’s investment in such an institution
exceeds 2% of the institution’s outstanding voting securities or (ii) Executive
is active in the organization, management or affairs of such institution. The
provisions restricting competition by Executive may be waived by action of the
Board. Executive recognizes and agrees that any breach of this covenant by
Executive will cause immediate and irreparable injury to the Bank, and Executive
hereby authorizes recourse by the Bank to injunction and/or specific
performance, as well as to the other legal or equitable remedies to which the
Bank may be entitled.


13.2    During the non-competition period described in Paragraph 13.1, Executive
shall not solicit or attempt to solicit any other employee of the Bank or its
affiliates to leave the employ of those companies, or in any way interfere with
the relationship between the Bank and any other employee of the Bank.


14.    Dispute Resolution.  The Parties agree to attempt to resolve all disputes
arising out of this Agreement by mediation. Any party desiring mediation may
begin the process by giving the other party a written Request to Mediate,
describing the issues involved and inviting the other party to join with the
calling party to name a mutually agreeable mediator and a timeframe for the
mediation meeting. The Parties and mediator may adopt any procedural format that
seems appropriate for the particular dispute. The contents of all discussions
during the mediation shall be confidential and non-discoverable in subsequent
arbitration or litigation, if any. If the Parties can, through the mediation
process, resolve the dispute(s), the agreement reached by the Parties shall be
reduced to writing, signed by the Parties, and the dispute shall be at an end.


If the result of the mediation is a recognition that the dispute cannot be
successfully mediated, or if either party believes mediation would be
unproductive or too slow, then either party may seek to resolve the dispute in
accordance with the procedures established by Judicial Arbitration and Mediation
Services, Inc.


The award rendered by the arbitrator (whether through Judicial Arbitration and
Mediation Services, Inc. or otherwise) shall be final, and judgment may be
entered upon it in accordance with applicable law in any court having
jurisdiction thereof.


- 4 -

--------------------------------------------------------------------------------


 
Exhibit 10.1 to Form 8-K
 
The arbitrator shall allocate the costs charged by Judicial Arbitration and
Mediation Services, Inc., or other arbitrator as the case may be, for the
arbitration between the Parties in a manner which the arbitrator considers
equitable. It is agreed that the arbitrator shall award to the prevailing or
substantially prevailing party all fees incurred by such party with regard to
such arbitration, including reasonable legal and accounting fees. If the
arbitrator determines that there is no prevailing or substantially prevailing
party, the legal and accounting fees shall be the responsibility of each party.


Notwithstanding the above, if Executive violates Section 13 above, the Bank will
be entitled, in addition to the rights set forth heretofore, to commence legal
action in a court of competent jurisdiction to obtain a temporary, primary and
permanent injunction in order to prevent or restrain the breach of Section 13,
and the Bank will not be required to post a bond as a condition to the granting
of any such relief.


15.    Independent Legal Counsel.  Executive acknowledges that they have had the
opportunity to review and consult with their own personal legal counsel
regarding this Agreement.


16.    Termination.  This Agreement shall terminate immediately and without
notice (1) upon the voluntary or involuntary termination of Executive’s
employment, death or disability (as defined in Section 2) occurring prior to the
date of the press release announcing the entering into an agreement that will
result in a Change of Control of the Bank; or (2) if Executive’s employment with
the Bank is reduced to part time (defined for purposes of this Agreement as less
than thirty (30) hours per work week) other than due to short-time disability or
medical leave; or (3) upon written notice to Executive if Executive’s duties and
responsibilities are reduced significantly as determined by the Personnel
Committee of the Board of Directors.


17.    Compliance with Internal Revenue Code Section 409A.  Where required, the
provisions of this Agreement are intended to comply with the requirements of
Section 409A of the Internal Revenue Code. Notwithstanding any other provision
of this Agreement, this Agreement shall be interpreted and administered in
accordance with the requirements of Section 409A of the Internal Revenue Code.


IN WITNESS WHEREOF, the Parties have signed this Agreement this 3rd day of
January, 2007.



FRONTIER FINANCIAL CORPORATION  
EXECUTIVE
FRONTIER BANK                    
By:
    /s/
 
    /s/
 John Dickson, President and CEO    

 
 
 - 5 -

--------------------------------------------------------------------------------